           Case 3:19-cv-01991-AC        Document 5   Filed 12/30/19     Page 1 of 4




John R. Barhoum, OSB No. 045150
Email: john.barhoum@chockbarhoum.com
Chock Barhoum LLP
121 SW Morrison St., Suite 500
Portland, OR 97204
Telephone: 503.223.3000

      Attorneys for Defendant Lanphere Enterprises Inc




                          UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                  PORTLAND DIVISION

ALICIA KNECHT, individually and on                                    Case No. 3:19-cv-01991
behalf of all others similarly situated
                                                 NOTICE OF APPEARANCE
                           Plaintiff,

      v.

LANPHERE ENTERPRISES INC., a
domestic corporation

                           Defendant.
TO:   The Clerk of the Court and to all counsel of record:

///

///

///

///

///

///

 Page 1       NOTICE OF APPEARANCE
          Case 3:19-cv-01991-AC         Document 5       Filed 12/30/19      Page 2 of 4




       Please take notice that the appearance of Lanphere Enterprises Inc., is entered in this action

through the undersigned attorneys, without waiving objections as to personal jurisdiction, process

or service of process. Please serve all future pleadings or papers, except process, upon the

undersigned attorneys at their address stated below.



       Dated this 30th day of December, 2019.



                                          CHOCK BARHOUM LLP


                                          John R. Barhoum, OSB No. 045150
                                          Email: john.barhoum@chockbarhoum.com
                                             Attorneys for Defendant Lanphere Enterprises Inc




 Page 2       NOTICE OF APPEARANCE
            Case 3:19-cv-01991-AC           Document 5   Filed 12/30/19     Page 3 of 4




John R. Barhoum, OSB No. 045150
Email: john.barhoum@chockbarhoum.com
Chock Barhoum LLP
121 SW Morrison St., Suite 500
Portland, OR 97204
Telephone: 503.223.3000

       Attorneys for Defendant Lanphere Enterprises Inc




                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION


ALICIA KNECHT, individually and on                                        Case No. 3:19-cv-01991
behalf of all others similarly situated
                                                     CERTIFICATE OF SERVICE
                               Plaintiff,

       v.

LANPHERE ENTERPRISES INC., a
domestic corporation

                               Defendant.
       I hereby certify that a true copy of the foregoing NOTICE OF APPEARANCE was

served on:
          Bonner C. Walsh                                    By hand delivery
          Walsh LLC                                          By first-class mail*
          1561 Long Haul Road                                By overnight mail
          Grangeville, ID 83530                              By facsimile transmission
                Attorneys for Plaintiff                       Fax #: 866-503-8206
                                                             By e-mail:
                                                              bonner@walshpllc.com

 ///

 Page 1        CERTIFICATE OF SERVICE
          Case 3:19-cv-01991-AC           Document 5    Filed 12/30/19    Page 4 of 4




         Young Walgenkim                                       By hand delivery
         Hanson & Walgenkim, LLC                               By first-class mail*
         838 Commercial Street NE                              By overnight mail
         Salem, OR 97301                                       By facsimile transmission
                Attorneys for Plaintiff                         Fax #: 503-766-6477
                                                               By e-mail:
                                                                young@hansonwalgenkim.com
         Adam Gonnelli                                         By hand delivery
         The Sultzer Law Group                                 By first-class mail*
         280 Rt. 35, Suite 304                                 By overnight mail
         Red Bank, NJ 07701                                    By facsimile transmission
                Pro Hac Vice                                    Fax #: 888-749-7749
                                                               By e-mail:
                                                                gonnellia@thesultzerlawgroup.com


     *With first-class postage prepaid and deposited in Portland, Oregon.

     Dated this 30th day of December, 2019.

                                           CHOCK BARHOUM LLP



                                           John R. Barhoum, OSB No. 045150
                                           Email: john.barhoum@chockbarhoum.com
                                              Attorneys for Defendant Lanphere Enterprises Inc




Page 2        CERTIFICATE OF SERVICE
